



THREE-PARTY AGREEMENT


This Agreement (the “Agreement”), effective as of August 13, 2018, is entered
into by and among Cottonwood Communities, Inc., a Maryland corporation (the
“REIT”), Cottonwood Communities O.P., LP, a Delaware limited partnership (the
“Operating Partnership”) and Cottonwood Communities Management, LLC, a Delaware
limited liability company (“Cottonwood Management”). The REIT, the Operating
Partnership and Cottonwood Management are individually referred to as a “Party”
and collectively referred to as the “Parties.”
WHEREAS, the Operating Partnership is the operating partnership of the REIT and
the REIT is the sole general partner of the Operating Partnership. The REIT
expects to own substantially all of its assets and conduct its operations
through the Operating Partnership. The REIT intends to invest primarily in
existing multifamily apartment communities located throughout the United States
(each a “Property”) and multifamily real estate-related assets.
WHEREAS, the REIT intends to offer shares of its common stock to the public in
an offering registered pursuant to a Registration Statement on Form S-11 filed
with the Securities and Exchange Commission (file no. 333-215272) (the
“Offering”).
WHEREAS, Cottonwood Management has agreed to be obligated to pay all
Organization and Offering Expenses related to the Offering on the REIT’s behalf
without reimbursement by the REIT.
WHEREAS, in connection with the transactions described herein, the REIT has
agreed that it shall enter into an Advisory Agreement with Cottonwood Management
(the “Advisory Agreement”) in order to avail itself of the experience, sources
of information, advice, assistance and certain facilities available to
Cottonwood Management and its affiliates.
WHEREAS, the Operating Partnership has agreed that it shall enter the Advisory
Agreement as well as property amendments thereto to provide for property
management services by Cottonwood Management with respect to all Properties
owned by the Operating Partnership (or a subsidiary thereof).
Capitalized terms used herein but not otherwise defined shall have the same
meaning as set forth in the Advisory Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:
1.Payment of Expenses.
1.1.    Organization and Offering Expenses. Cottonwood Management shall pay the
Organization and Offering Expenses related to the Offering, whether incurred
before or after the date of this Agreement, as its direct obligation.
1.2.    Selling Expenses. Cottonwood Management shall enter into the Dealer
Manager Agreement for the Offering with the REIT and Orchard Securities, LLC
(the “Dealer


 



--------------------------------------------------------------------------------





Manager Agreement”), pursuant to which Cottonwood Management will be obligated
to pay all the selling commissions and the dealer manager fees (together, the
“Selling Expenses”) due pursuant to the Dealer Manager Agreement. The REIT shall
be responsible for all obligations assigned to it in the Dealer Manager
Agreement.
2.Advisory Agreement. The REIT, the Operating Partnership and Cottonwood
Management will enter into an Advisory Agreement, the form of which is attached
hereto to as Exhibit A. The Advisory Agreement will provide for property
management services by Cottonwood Management and in connection therewith the
Operating Partnership shall cause a Property Amendment that provides for the
property management of every Property owned directly or indirectly by the
Operating Partnership to be executed by the owner of the Property. If Cottonwood
Management declines to provide property management services with respect to any
Property, the Operating Partnership shall be permitted to enter into a property
management agreement with a different property manager.
3.Termination Date. This Agreement shall terminate upon termination of the
Offering.
4.Miscellaneous.
4.1.    Counterparts. This Agreement may be executed in several counterparts,
which may be delivered by facsimile or electronic mail, and all so executed
shall constitute one Agreement, binding on all of the Parties hereto,
notwithstanding that all of the Parties are not signatory to the original or the
same counterpart.
4.2.    Further Acts and Documents. Each of the Parties hereto hereby covenants
and agrees to execute and deliver such further instruments, documents and other
agreements and to do such further acts and things as may be necessary to carry
out the purposes of this Agreement.
4.3.    Notices. All notices under this Agreement shall be in writing and shall
be given to the Party entitled thereto, by personal service or by mail, posted
to the address set forth below for such person or at such other address as such
Party may specify in writing.
To the REIT:
Cottonwood Communities REIT, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen
To the Operating Partnership:
Cottonwood Communities O.P., LP
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen


 



--------------------------------------------------------------------------------





To Cottonwood Management:
Cottonwood Communities Management, LLC
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen
4.4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Utah.
4.5.    Venue. Any action relating to or arising out of this Agreement shall be
brought only in a court of competent jurisdiction located in Salt Lake City,
Utah.
4.6.    Successors and Assigns. The terms and provisions of this Agreement shall
be bind upon and shall inure to the benefit of the successors and assigns of the
respective Parties.


[Signatures on following pages.]


 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is effective as of the date first set forth
above.
REIT:


Cottonwood Communities, Inc.,
a Maryland corporation




By:    /s/ Gregg Christensen    
Gregg Christensen,
Executive Vice President




OPERATING PARTNERSHIP:


Cottonwood Communities O.P., LP,
a Delaware limited partnership


By:
Cottonwood Communities, Inc.,

a Maryland corporation, its general partner




By:
/s/ Gregg Christensen    

Gregg Christensen,
Executive Vice President




COTTONWOOD MANAGEMENT:


Cottonwood Communities Management, LLC,
a Delaware limited liability company


By:
Cottonwood Capital Management, Inc., a Maryland corporation, its sole member





By:
/s/ Gregg Christensen    

Gregg Christensen,
Executive Vice President


 



--------------------------------------------------------------------------------





EXHIBIT A
FORM OF ADVISORY AGREEMENT




 

